943 F.2d 55
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shelby BROWN, Plaintiff-Appellant,v.FMC CORPORATION, Defendant-Appellee.
Nos. 90-16549, 90-15925.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1991.*Decided Sept. 9, 1991.

Before D.W. NELSON, CYNTHIA HOLCOMB HALL and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Brown appeals pro se the district court's summary judgment in favor of FMC Corporation.   She claims that the company violated the California Fair Employment and Housing Act by firing her because she was disabled.   We affirm.


3
Brown does not raise any genuine issues of material fact.   She does not submit evidence contesting FMC's claim that economic factors forced it to reduce its forces.   Nor does she show that any worker in her job classification who was not terminated had lower seniority.   Brown cannot point to any facts indicating that FMC discriminated against its employees or did not abide by the collective bargaining agreement when it laid off and recalled workers.


4
Brown's only argument is the inference that FMC must have been planning on firing her when the company recalled her from disability leave.   She makes the unsupported assertion that FMC could not have laid off employees on disability.


5
To defeat a motion for summary judgment, the non-moving party must submit "specific facts showing that there is a genuine issue for trial."   Fed.R.Civ.P. 56(e).  "Where the record taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no 'genuine issue for trial.' "   Matsushita Elec. Industrial Co. v. Zenith Radio, 475 U.S. 574, 587 (1985) (quoting  First National Bank of Arizona v. Cities Service Co., 391 U.S. 253, 289 (1968).   For these reasons as well as the reasons given by Judge Peckham in his summary judgment order, we AFFIRM.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3